Citation Nr: 9910619	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  98-05 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922(a).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 administrative decision 
of a Regional Office (RO) and Insurance Center (IC) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's application for Service Disabled Veterans' (RH) 
Insurance under 38 U.S.C.A. § 1922(a).  The veteran filed a 
timely notice of disagreement, initiating this appeal.  A 
personal hearing was not requested by the veteran.  


FINDINGS OF FACT

1.  The veteran was granted service connection in October 
1955 for residuals of a right elbow injury; residuals of a 
right elbow injury is the only disability for which service 
connection has been granted.  

2.  In December 1997, the veteran filed an application for 
Service Disabled Veterans' (RH) Insurance under 38 U.S.C.A. 
§ 1922(a).  


CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans' Insurance under 38 U.S.C.A. § 1922 have not been 
met.  38 U.S.C.A. § 1922 (West 1991 & Supp. 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In an October 1955 rating decision, the RO granted the 
veteran service connection for residuals of an injury to the 
right elbow, not otherwise specified.  A noncompensable 
rating was assigned for this disability.  The veteran has not 
been granted service connection for any other disability at 
this time.  

Within a year of his initial service connection grant, the 
veteran filed an application for $10,000 of RH insurance; 
this application was found by the VA to be timely, and was 
approved, effective August 1956.  

In July 1962, the veteran filed an application for conversion 
of the full amount of his RH insurance policy to ordinary 
life insurance.  This conversion application was approved by 
the VA in August 1962.  The reverse side of the conversion 
application contained the following disclaimer: "All rights 
and claims on the amount of the [insurance] being converted 
are surrendered."  

The veteran next filed a July 1963 application for the full 
cash surrender value of his government life insurance.  Such 
was approved by the VA, and the veteran was paid the cash 
surrender value of his insurance policy.  The cash surrender 
value application stated the applicant "hereby surrender[s] 
all [his] right, title, and interest in the insurance" owned 
by said applicant.  

A September 1997 rating decision granted the veteran a 
compensable rating of 10 percent for his service connected 
residuals of a right elbow injury.  The following month he 
was sent a letter by the VA informing him he "may be 
eligible" for a government life insurance policy, and 
inviting him to apply.  The veteran's signed application for 
RH insurance was received in December 1997.  

In January 1998, the IC determined the veteran was not in 
good health sufficient to qualify for RH insurance, and 
denied his application.  He filed a notice of disagreement 
that same month.  

The IC reviewed the veteran's application for a second time 
in January 1998, and determined it should have been denied on 
the basis of untimeliness, as the veteran was granted service 
connection for his right elbow disability in October 1955; 
thus, his December 1997 application for RH insurance was well 
past the 1-year deadline for such insurance.  The veteran was 
so informed in a January 1998 letter.  A statement of the 
case also outlining these facts was sent to him in March 
1998.  

In his VA Form 9 substantive appeal, the veteran argued that 
he filed a timely application after receiving the October 
1997 VA letter inviting him to apply for government life 
insurance.  Since he also had qualifying military service and 
a service connected disability, he contended he was qualified 
for RH insurance.   

Analysis

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
potentially compensable service-connected disability and he 
applies in writing for such insurance within two years of the 
date service connection was granted.  38 U.S.C.A. § 1922 
(West 1991) (Public Law 102-86, § 201(a)(1) changed the one-
year application period to two years effective September 1, 
1991).  RH insurance is designed to benefit disabled veterans 
who might not otherwise qualify for private life insurance 
coverage.  However, should an eligible veteran desire this 
benefit, he or she bears the obligation to file a timely 
application for such insurance.  The law does not require the 
VA to provide notice of eligibility for this benefit, and 
such lack of notice does not toll the statutory application 
period.  38 U.S.C.A. § 1922 (West 1991); See Hill v. 
Derwinski, 2 Vet. App. 451 (1991), Saunders v. Brown, 4 Vet. 
App. 320 (1993).  

As is noted above, the veteran was granted service connection 
in October 1955 for residuals of a right elbow injury.  He 
filed a timely application for RH insurance, and the IC 
granted the insurance effective August 1956.  In July 1962, 
the veteran converted his RH insurance to ordinary life 
insurance.  In 1963, he applied for and received the cash 
surrender value of his government life insurance, which he 
applied to paid up insurance.

It is important to note the basic facts concerning the 
veteran's claim: He in fact applied for and received a 
$10,000 insurance based on the grant of service connection in 
1955.  He applied for and received a conversion to ordinary 
life insurance in 1962.  He applied for an received the cash 
surrender value of the ordinary life insurance in 1963.

When the veteran filed a subsequent application for RH 
insurance in December 1997, it was beyond the 1-year deadline 
in effect at the time he was granted service connection in 
October 1955.  Although the veteran was granted a compensable 
rating for his service-connected right elbow disability in 
September 1997, the grant of a compensable rating  does not 
give him an additional period of eligibility for RH 
insurance.  The law states a veteran may apply for RH 
insurance within a 1-year period following "the date service 
connection is determined by the Secretary."  38 U.S.C.A. 
§ 1922(a) (West 1991) [previously, Public Law 85-857 (1958)].  
The veteran has stated that he filed his application shortly 
after receiving the aforementioned October 1997 VA letter 
inviting him to apply, but this letter does not give the 
veteran additional eligibility for RH insurance.  It clearly 
states he "may be eligible" and "may qualify" for 
government life insurance, but bestows no guarantees of 
acceptance.    

In conclusion, the veteran had one year after his October 
1955 service connection grant to file an application for RH 
insurance.  He did in fact file such an application within 
the 1-year time limit, and this was granted by the VA.  He 
subsequently converted and then surrendered that policy.  He 
has now filed another application for RH insurance more than 
40 years after his sole grant of service connection, and 



this application is untimely under the law.  In a case where 
the law is dispositive of the claim, the claim must be denied 
because of lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The veteran's application for Service Disabled Veterans' (RH) 
Insurance under 38 U.S.C.A. § 1922(a) is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

